INDIANA TAX COURT
                                                   Cases Transmitted
                                                    Week of 5/11/15


Name:          Hamilton Square Investment, LLC v. Hamilton County Assessor
Case No.       49T10-1505-TA-00018
Date Filed:    5/15/15
Attorneys:     James F. Beatty, Jessica L. Findey, Donald D. Levenhagen, Kathryn Merritt-thrasher, Megan M. Anthony
Type of Tax:   Real – whether the Indiana Board of Tax Review erred, under Indiana Code § 6-1.1-20.6-4, in classifying
               part of taxpayer’s property as non-residential and therefore not subject to the applicable property tax credit.